Citation Nr: 0117841	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  97-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neurological disorder 
of the left side, to include the left arm, left hand, left 
eye, left leg, and left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.  This appeal arises from October 1997 and 
November 1997 rating decisions of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The service medical records reveal that the veteran 
entered military service with residuals of a childhood injury 
to the left 5th finger, including a scar of the forearm; 
there is no indication in the service medical records that 
the veteran's pre-existing left hand/arm disability increased 
in severity during his period of military service; there is 
no indication in any of the service medical records of any 
complaints of, or treatment for, a neurologic disorder of the 
eye, leg or hip, nor is there any competent medical evidence 
of a nexus between any current eye, hip or leg disability and 
the veteran's period of service. 


CONCLUSION OF LAW

A neurological disorder of the left side, to include the left 
arm, left hand, left eye, left leg, and left hip, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(2000).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2000).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).

On the veteran's October 1966 pre-induction examination, the 
examiner noted a one foot long scar over the left arm and an 
injury to the left little finger that was not considered 
disabling.  In December 1969, the veteran complained of 
numbness in the left arm.  He reported that he had gotten his 
left arm caught in a washing machine when he was one year 
old.  The examiner noted that his fifth finger was "cocked 
up" and that pin testing seemed to confirm some numbness of 
the arm.  However, the veteran's grip was strong and there 
was not much evidence of muscular atrophy.  An orthopedic 
consultation was recommended.  That consultation noted that 
the left 5th digit was held in hyperextension at the 
metacarpal phalangeal joint, with passive flexion blocked at 
80 degrees hyperextension by contracted soft tissue on the 
dorsum of the hand and by intraarticular contracture.  
Neurological examination was normal as was sweating of the 
hand.  The examiner felt that the finger deformity could be 
improved by arthrodesis in a position of function.  He 
recommended that the veteran be evaluated at his next duty 
station.  There is no indication in the service medical 
records of any such evaluation.

The veteran was later determined to have an inadequate 
personality and was discharged from the service.  On his 
separation examination in January 1970, the examiner noted a 
10 inch scar on the left arm, with severed extensor tendon 
5th finger, incurred as a child.  There is no indication in 
any of the service medical records of any complaints of, or 
treatment for, a neurologic disorder of the eye, leg or hip. 

On a June 1991 VA outpatient record, the veteran reported 
left leg numbness as well as pain in the left hip and knee.  
The veteran reported that this had been going on for the past 
six months.  The diagnosis was osteoarthritis.

An October 1996 medical assessment by A. P. K., M.D., 
indicated that the veteran had "nerve damage to the left 
side of his body and arthritis in his left hip, also has 
occasional weakness in left arm and left leg."  Dr. K. also 
noted "occasional weakness and pain from arthritis in arm 
and hip" and "arthritis in left hip causes numbness in left 
arm and leg."  Dr. K. also mentioned that the veteran "has 
eye problems due to chemotherapy for his cancer."

On a VA examination in October 1997, the veteran reported 
that he had first experienced left hip and leg pain in 1968.  
He currently complained of intermittent left hip pain, with 
radiation down towards the knee.  As an infant, the veteran 
had injured his left hand, and was left with a deformity of 
the left 5th finger, but was capable of doing anything he 
wished with his hand otherwise.  On examination, there was 
hyperextension, with fusion of the left 5th digit with fusion 
at the mp joint.  There was an old superficial scar on the 
left forearm.  There was full range of motion of all joints 
except for the left 5th digit.  The veteran complained of 
pain on flexion of his left hip.  The neurological 
examination was unremarkable.  The diagnosis was chronic left 
hip pain.

A July 1998 VA treatment record showed findings of left 
lumbosacral radiculopathy, and probable peripheral 
neuropathy.  In March 1999, the veteran reported a 20 year 
history of left hip pain.  Subsequent EMG testing showed some 
form of old peroneal nerve atrophy.  

Left 5th finger pathology was noted at the veteran's entrance 
into service.  While the veteran contends that this 
disability was aggravated during his period of service, the 
service medical records do not show any objective findings of 
worsening of that disability.  In fact, the neurologic 
examination was normal, and the left 5th finger deformity was 
specifically noted to be a result of a childhood injury.  
There is simply no medical evidence of record that would 
support a finding that the pre-service disability underwent 
an increase in severity during service. 

Additionally, no neurologic pathology of the left eye, leg or 
hip, was shown during service or for many years following 
separation from service, nor is there any competent medical 
evidence of a nexus between any current eye, hip or leg 
disability and the veteran's period of service.  The veteran 
first complained of hip and leg pain in 1991, noting at that 
time a six month history of such pain.  As such, the 
preponderance of the medical evidence is against the 
veteran's claim for service connection for a neurological 
disorder of the left side, to include the left arm, left 
hand, left eye, left leg, and left hip.

The veteran has submitted his own statements and those of 
various family members and acquaintance to the effect that 
his neurological problems were noticeably worse after his 
return from service.  The Board has considered these 
statements, however they are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Veterans Claims Assistance Act of 2000 (VCAA) expands the 
notification requirements and development procedures in 
connection with the duty to assist. However, the Board finds 
that with respect to this claim all possible development has 
been conducted.  The veteran previously indicated that he had 
been treated approximately five years after discharge from 
service by private physicians in Cookeville, Tennessee.  He 
also reported VA treatment beginning in 1979.  The RO 
subsequently obtained the VA treatment records and provided 
the veteran with release forms for authorization to obtain 
the private records.  The veteran did not return the 
completed forms.  The veteran was also provided with a VA 
examination.  The service medical records did not show any 
left eye, leg or hip complaints.  Additional VA examinations 
would not tend to show that the left arm/hand pathology noted 
at entry into active duty increased in severity during 
service.  Thus, we find no prejudice to the veteran in 
reaching a determination on this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

